Case: 14-40722      Document: 00513066935         Page: 1    Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 14-40722                                     FILED
                                  Summary Calendar                                June 4, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARMELO DIAZ-GOPAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:12-CR-631


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Carmelo Diaz-Gopar pleaded guilty to one count of
conspiring to transport aliens within the United States and conspiring to
harbor aliens within this country for private financial gain resulting in the
death of at least one person. He appeals his non-guidelines sentence of 121
months, insisting that the district court erred by imposing a sentencing
adjustment under U.S.S.G. § 3B1.4. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40722    Document: 00513066935      Page: 2    Date Filed: 06/04/2015


                                  No. 14-40722

      We review the district court’s factual findings for clear error and its legal
determinations regarding the application of the sentencing guidelines de novo.
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Even
when a district court fails to consider the correct guideline sentencing range,
such an error may be harmless “if the proponent of the sentence convincingly
demonstrates both (1) that the district court would have imposed the same
sentence had it not made the error, and (2) that it would have done so for the
same reasons it gave at the prior sentencing.” United States v. Ibarra-Luna,
628 F.3d 712, 714 (5th Cir. 2010).
      We need not decide whether the district court erred in its guidelines
calculations, because review of the record convinces us that any error arising
from assessment of the § 3B1.4 adjustment was harmless. The district court
was principally concerned with, and its choice of sentence principally driven
by, the loss of life and disregard for human dignity involved in the instant
offense. The district court’s extensive remarks at sentencing convince us that,
even if a guidelines calculation error occurred, then the district court would
have imposed the same sentence. See Ibarra-Luna, 628 F.3d at 714. The
judgment of the district court is AFFIRMED.




                                        2